DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference signs mentioned in the description.
¶ [0026] calls for “at least eight absorbent sheets 110” 
¶ [0030] calls for “a kit 105”
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Objections
In claim 18, the language “… further comprising a set of instructions …” should be changed for clarity. 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 2, 4-7 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over McDaniel; Mary Lou et al. (US 20140005627 A1).
Regarding claim 1, McDaniel discloses a system (¶ [0042], tampon 10), the system comprising: 
at least eight absorbent sheets (¶ [0085], a layer(s), such as layer(s) 36 and/or 38, can have at least 1, 2, 3, 4, 5, 6, 7, 8, 9, or 10 slits 96);

said plurality of absorbent sheets arranged in a linear fashion removably connected end to end (¶ [0085], a slit 96 can extend through a layer(s), such as layer(s) 36 and/or 38, from a first surface and through to a second surface of the layer(s), such as layer(s) 36 and/or 38; ¶ [0089], slit 96 can be a line of weakness);
wherein said plurality of absorbent sheets are assembled in a wound roll (¶ [0059], the individual units of fleece 30 can then be rolled … into blanks 28; ¶ [0113], FIG. 25 … in which at least a portion of a cover 138 can cover a portion of a body facing surface 148 of a blank 28, such as a softwind);
wherein said absorbent sheets are each at least 1-1/2" in width, said width being perpendicular to said linear arrangement of an adjacent absorbent sheet (¶ [0042], the tampon 10 can have a length 22 from about 30 mm to about 80 mm; 30 to 80 mm * [1 inch / 25.4 mm] = 1.18 to 3.15 inches); 
wherein said absorbent sheets are square in shape (Figs. 29 and 30 show a plurality of slits 96 which approximately separate portions of absorbent structure 34 into squares); and 
wherein an outermost absorbent sheet includes an adhesive (¶ [0048], layers 36 and 38 …can be bonded to each other… the terms "bonded" or "bonding" refer herein to the joining, adhering … the bonding can occur by … adhesives; ¶ [0113], FIG. 25 … in which at least a portion of a cover 138 can cover a portion of a body facing surface 148 of a blank 28, such as a softwind);
such that said system is configured into a stable roll (¶ [0059], the individual units of fleece 30 can then be rolled, stacked, folded, or otherwise manipulated into blanks 28); 
useful for being placed in a body cavity of a user to absorb and contain bodily fluids (¶ [0042], tampon 10 can be inserted into a woman's vaginal cavity … contacting and absorbing the flow of menses; ¶ [0060], the fleece 30 and the resultant pledget 12 can have from about 70 to about 95 wt % absorbent fibers and from about 5 to about 30 wt % binder fibers).
McDaniel does not explicitly disclose a sanitary stoma system, or that the system is useful for being placed upon a stoma of a user. McDaniel instead describes a vaginal tampon (¶ [0006], [0040], [0042], tampon 10). 
If the body of a claim fully and intrinsically sets forth all of the limitations of the claimed invention, and the preamble merely states, for example, the purpose or intended use of the invention, rather than any distinct definition of any of the claimed invention’s limitations, then the preamble is not considered a limitation and is of no significance to claim construction. See MPEP 2111.02(II). In the instant case, the language “sanitary stoma system” represents an intended use since it does not describe any structure of the system and instead describes that the system is intended to be used with a stoma. 
Tampon 10 of McDaniel is fully capable of being used with a stoma, since it comprises an absorbent material (¶ [0049], layers 36 and 38, can be constructed from … fibrous materials can include absorbent fibers); a shape configured for insertion (¶ [0061], pledget 12 having a vaginally insertable shape); and a friction-reducing surface treatment (¶ [0112] In an embodiment, the cover 138 can be treated with an aqueous solution to reduce frictional drag … to enhance the ease of insertion). 
McDaniel teaches the invention substantially as claimed by Applicant but does not disclose all the claimed features in a single embodiment. This rejection combines the features of Figs. 25, 29 and 30 and adjusts their dimensions to provide a tampon with roughly square shaped absorbent sheets comprising lines of weakness for slits 96. One would be motivated to combine these features of McDaniel since McDaniel calls for several variations of slit shape and folding to provide differently shaped and sized tampons (Figs. 10-24). Therefore, it would have been obvious to modify McDaniel by adjusting the dimensions and locations of slits to provide a variation of the tampon shape. 

Regarding claim 2, McDaniel does not explicitly disclose that the system is disposable via a sanitary system. However, McDaniel describes dimensions that make the tampon suitable for flushing (¶ [0042], the tampon 10 can have a length 22 from about 30 mm to about 80 mm … the tampon 10 can have a compressed width 24 prior to usage from about 2, 5, 8, 10, 12, or 14 mm to about 20 or 30 mm). 

Regarding claims 4-7, McDaniel discloses a system that includes a lanyard configured to allow said user to easily remove said sanitary stoma system (¶ [0042], withdrawal aid 14; ¶ [0064], a withdrawal aid 14 and a cover 138 can be associated with the fleece 30);
wherein said system includes a cotton material configured to improve absorbency or a cellulose fiber material configured to increase structural strength (¶ [0049], layers 36 and 38, can be constructed from fibrous materials … cellulosic fibers such as wood pulp, cotton … natural fibers can include … cotton, flax, hemp and wood pulp);
wherein said system includes synthetic fibers configured to increase structural strength (¶ [0049], layers 36 and 38, can be constructed from fibrous materials … synthetic fibers such as, but not limited to, polyester, acetate, nylon; ¶ [0051], layer(s) 36 and/or 38, can contain fibrous materials such as binder fibers … polyolefins, polyamides, polyesters, rayon, acrylics). 

Regarding claim 12, McDaniel does not explicitly describe that the system is biodegradable. However, McDaniel discloses that the system comprises biodegradable materials (¶ [0049], natural fibers can include, but are not limited to, wool, cotton, flax, hemp and wood pulp). Therefore, the system is biodegradable.


Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over McDaniel; Mary Lou et al. (US 20140005627 A1) in view of Blanton; Catherine Carroll (US 5688260 A).
Regarding claim 3, McDaniel teaches the invention substantially as claimed by Applicant but is silent whether the system is washable and reusable. Blanton discloses a washable, reusable, fabric, internally worn, device for collecting vaginal discharges (col. 1, lines 1-7), comprising: 
absorbent sheets (col. 2, lines 45-55, a piece of fabric such as a woven rectangular cloth 10 … the fabric preferably is a 100% cotton cloth closely, but not tightly, woven to form a moisture absorbent, soft layer of the type commonly used for diapers);
wherein said device is washable and reusable (col. 4, lines 10-12, the tampon may be easily removed and washed, and may be reused many times).
Blanton permits a user to wash and reuse an absorbent article to reduce its cost (col. 2, lines 12-17). One would be motivated to modify McDaniel with the reusable construction of Blanton to reduce the cost of using an absorbent article. 

Claim 8 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over McDaniel; Mary Lou et al. (US 20140005627 A1) in view of Hirschman; Shalom Z. (US 3726277 A).
Regarding claims 8 and 13, McDaniel teaches the invention substantially as claimed by Applicant but is silent whether the system is hypoallergenic and comprises a chemical treatment to reduce odors. Hirschman discloses a feminine hygienic pad (col. 1, lines 34-40; col. 2, lines 25-31, pad 10), comprising: 
an absorbent sheet including absorbent material (col. 2, lines 32-40, The pad 10 is formed of soft, flexible, non-shredding highly absorbent, but non-swelling material, such as thin cellulose sheeting in roll form);
wherein said pad includes a chemical treatment to reduce odors (col. 3, lines 19-25, the pads 10, 10A, or 10B may be impregnated with selected scents, medications, or combinations thereof to thereby mask the odor of the absorbed urine or other discharges);
wherein said pad is hypoallergenic, configured to reduce instances of inflammation during use (col. 1, lines 45-55, an improved absorbent pad which … is hypoallergenic). 
Hirschman masks odors and reduces the risk of an allergic reaction. One would be motivated to modify McDaniel with the hypoallergenic material and odor-reducing chemical of Hirschman to since McDaniel’s tampon is intended to absorb body fluids. Therefore, it would have been obvious to modify McDaniel with the hypoallergenic material and deodorant of Hirschman in order to prevent odors or an allergic response. 

Claims 9-11 are rejected under 35 U.S.C. 103 as being unpatentable over McDaniel; Mary Lou et al. (US 20140005627 A1) in view of Durel-Crain, Maxie A. (US 20020068918 A1).
Regarding claims 9-11, McDaniel discloses a system configured to absorb urine, feces or any other fluid (¶ [0044], absorbent structure 34; ¶ [0049], layers 36 and 38, can be constructed from fibrous materials … absorbent fibers … cellulose fibers may be modified for super-absorbency). 
McDaniel does not teach that the system is affixable to an abdomen or backside of a user. Durel-Crain discloses a feminine hygienic tampon (¶ [0005], [0010], [0032], FIG. 1, tampon 10); 
wherein said tampon is affixable to an abdomen or backside of a user (¶ [0036], tab 124 maybe a double sided, soft cloth tape having a peel-off backing 30 as seen in FIGS. 4 and 5 which, when removed, provides a sticky surface which allows the tab 124 to be temporarily and removably adhered to a portion of the user's body or undergarment 32; ¶ [0039], when tab 24 is made of tape, it is preferably made of a hypo-allergenic tape; ¶ [0138], if the tampon string were made longer it could be connected to a belt-type apparatus which would go around the woman's stomach, hips or leg). 
Durel-Crain aids a user in locating an end of a removal string and reminds them of the presence of a tampon (¶ [0011]). One would be motivated to modify McDaniel with the affixable feature of Durel-Crain to make the tampon easier to remove since McDaniel calls for a removal string (¶ [0042], withdrawal aid 14). Therefore, it would have been obvious to modify McDaniel with the affixable adhesive feature of Durel-Crain in order to make the tampon easier to locate and remove. 

Claims 14 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over McDaniel; Mary Lou et al. (US 20140005627 A1) in view of Yang, Shu-Ping  et al. (US 20040192642 A1).
Regarding claims 14 and 15, McDaniel is silent whether the system is sterile and includes an anti-bacterial treatment. Yang discloses a tampon (¶ [0011], [0018], FIG. 6, tampon consists of a tubular shaped material 110; ¶ [0043], epithelial surfaces … include rectal, urethral, ureteral, vaginal, cervical, uterine, etc.), comprising: 
wherein said tampon is sterile, configured to reduce instances of inflammation during use (¶ [0077], the applicator and tampon are prepared in a sterile manner, or sterilized after packaging); 
wherein said tampon includes an anti-bacterial treatment configured to reduce instances of infection during use (¶ [0030], an effective amount of a hyaluronic acid compound, co-polymer, or salt thereof, for preventing urogenital infections; ¶ [0052], the invention provides a vaginal insert that can release the hyaluronic acid compounds in a controlled fashion). 
Yang prevents urogenital infections without the use of antibiotics or harsh chemicals and inhibits the adherence of Escherichia coli or Candida albicans to mammalian epithelial cells (¶ [0005]-[0007]). Therefore, it would have been obvious to modify McDaniel with the sterilizing and anti-bacterial treatments of Yang in order to prevent or treat infections. 

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over McDaniel; Mary Lou et al. (US 20140005627 A1) in view of Slayton; Nancy Deters et al. (US 20100243499 A1).
Regarding claim 16, McDaniel is silent whether the system is packaged in multiples of three. Slayton discloses a package having a plurality of modules containing tampons (¶ [0001], [0005], [0019], [0021], [0023], [0027], FIG. 1, modular package 10); 
wherein said tampons are packaged in multiples of three (¶ [0033], FIG. 7, modular package 10 … modules 11 can be folded into modular package 10 having a three dimensional shape, such as, e.g., a rectangular prism; ¶ [0036] FIG. 10, modular package 10 includes a plurality of modules 11). 
In Figs. 7 and 10, Slayton shows packages that contain six and three modules 11, respectively. 
Slayton packages and organizes absorbent articles in a number that a user is likely to use over a short time span. One would be motivated to modify McDaniel with the multiple-unit packaging of Slayton to provide a convenient supply of tampons for a user. Therefore, it would have been obvious to modify McDaniel with the multiple-unit packaging of Slayton in order to supply a user with a sufficient number of tampons. 


Claims 17 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over McDaniel, Hirschman, Durel-Crain, Yang and Slayton.
Regarding claim 17, McDaniel, Blanton, Hirschman, Durel-Crain, Yang and Slayton teach all features of the claimed invention as discussed above for claims 1-16. 
McDaniel discloses an absorbent system (¶ [0042], tampon 10), comprising at least eight absorbent sheets (¶ [0085], a layer(s), such as layer(s) 36 and/or 38, can have at least 1, 2, 3, 4, 5, 6, 7, 8, 9, or 10 slits 96), which is configured into a stable roll (¶ [0059], the individual units of fleece 30 can then be rolled … into blanks 28). 
Hirschman discloses a feminine hygienic pad (col. 1, lines 34-40; col. 2, lines 25-31, pad 10), comprising a chemical treatment to reduce odors (col. 3, lines 19-25, the pads 10, 10A, or 10B may be impregnated with selected scents, medications, or combinations thereof); wherein said pad is hypoallergenic (col. 1, lines 45-55, an improved absorbent pad which … is hypoallergenic). 
Durel-Crain discloses a feminine hygienic tampon (¶ [0005], [0010], [0032], FIG. 1, tampon 10), wherein said tampon is affixable to an abdomen or backside of a user (¶ [0036], tab 124 … provides a sticky surface; ¶ [0039], tab 24 … made of a hypo-allergenic tape). 
Yang discloses a tampon (¶ [0011], [0018], FIG. 6, tampon consists of a tubular shaped material 110), wherein said tampon is sterile (¶ [0077], the applicator and tampon are prepared in a sterile manner, or sterilized after packaging). 
Slayton discloses a package of tampons (¶ [0001], [0005], [0019], [0021], [0023], [0027], FIG. 1, modular package 10); wherein said tampons are packaged in multiples of three (¶ [0033], FIG. 7, modular package 10 …; ¶ [0036], FIG. 10, modular package 10; Figs. 7 and 10, shows packages that contain six and three modules 11, respectively). 
Regarding the rationale and motivation to modify McDaniel with the additional references, see discussion of claims 1-16 above. 

Regarding claim 18, McDaniel, Hirschman, Durel-Crain and Slayton, lack instructions and a kit. Yang discloses a system further comprising set of instructions; and wherein the system is arranged as a kit (¶ [0051], a packaged pharmaceutical composition for controlling or preventing microbial infection such as a kit or other container. The kit or container holds a therapeutically effective amount of a pharmaceutical composition for preventing, controlling or inhibiting microbial infection and instructions for using the pharmaceutical composition for prevention, control or inhibition of microbial infection).
Yang assembles a kit of compounds and devices useful for preventing or treating an infection, and also guides the user about how to use them effectively. One would be motivated to modify McDaniel, Hirschman, Durel-Crain and Slayton with the packaging and instructions of Yang to make the system more convenient to use, and to promote compliance from the user. Therefore, it would have been obvious to modify McDaniel, Hirschman, Durel-Crain and Slayton by packaging the system as a kit with instructions as taught by Yang in order to simplify its operation for a user. 
 
Claims 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Mayer; Melanie Juel (US 20100145292 A1).
Regarding claims 19 and 20, Mayer discloses a method of using a sanitary stoma system (¶ [0016], the Stoma Cap provides a method of stopping stoma leakage during cleaning procedures), the method comprising the steps of: 
providing a sanitary stoma system (¶ [0038], Stoma Cap device 1);
removing a medical barrier from a stoma site (¶ [0017], when a detachable pouch type appliance is used, the narrow size of the Stoma Cap allows installation of the replacement adhesive flange);
placing said sanitary stoma system upon a stoma site of a user (¶ [0016], the Stoma Cap can be applied with a small amount of suction … with hand pressure … it may be augmented with adhesive or sealing lubricant);
said sanitary stoma system absorbing bodily fluids from said stoma site (¶ [0016], It can be loosely packed with absorbent material to absorb the collected effluent; ¶ [0038], absorbent material 2 suitable for absorbing effluent);
cleaning an area adjacent to said stoma site (¶ [0008] clean an dry the skin around the stoma where the adhesive interface will contact it; ¶ [0016], stopping stoma leakage during cleaning procedures); and 
placing a medical barrier upon said stoma site (¶ [0039], FIG. 2, Stoma Cap device 1 … in a use position with the lip 3 contacting skin 6 surrounding stoma 5);
removing said sanitary stoma system from said stoma site (¶ [0016], it can be loosely packed with absorbent material to … keep it from spilling when the Stoma Cap is removed; ¶ [0024], adhesive, selected for appropriate removable tackiness; ¶ [0040], subsequently, Stoma Cap 1 can be removed, with spillage discouraged by absorbent material 2); and 
affixing an ostomy bag to said medical barrier (¶ [0040], pouch 8 can be attached to flange 7). 
Mayer teaches the invention substantially as claimed by Applicant but does not explicitly disclose an embodiment of the method with all of the claimed steps in their claimed order. However, Mayer discloses all of the features and steps separately, and calls for using the Stoma Cap with a detachable pouch type appliance (¶ [0017]). One would be motivated to modify Mayer by selecting disclosed steps to use the Stoma Cap with a detachable pouch type appliance. Therefore, it would have been obvious to modify Mayer by performing steps of Mayer in the claimed order, in order to prevent leakage while changing a two-piece appliance and its flange. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Ciok, Danuta  et al.	US 20040260257 A1
Fuchs, Sybille  et al.	US 20030208180 A1
Linkel; Stephan M.	US 20100130907 A1
Lochte, Karin  et al.	US 20020026177 A1
Tomsovic; Charles Robert et al.	US 20140115846 A1
Steinberg; C.  Howard	US 20110220128 A1
Wigder; Beth	US 20150335495 A1
McDaniel; Mary Lou et al.	US 20130160259 A1
Nielsen; Inger Mann et al.	US 6569081 B1
Berman; Irwin R.	US 4979947 A
Sustmann; Scarlet	US 4661101 A
Stokes; Bruce G. et al.	US 4787895 A
Hennig; Gerhard	US 4209009 A

Any inquiry concerning this communication or earlier communications from the examiner should be directed to:
Tel 	571-272-2590
Fax 	571-273-2590
Email 	Adam.Marcetich@uspto.gov 
The Examiner can be reached 8am-4pm Mon-Fri.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tatyana Zalukaeva can be reached on 571-272-1115.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Adam Marcetich/
Primary Examiner, Art Unit 3781